DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-8 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Purves (U.S. Pub. 2018/0214050).

Regarding claim 1, Purves discloses (Figs. 1-5) an apparatus for collecting a breath sample (see par. [0029]), comprising:
a breath input interface 4 [0033] configured to receive exhaled breath [0033];
a container 20a [0040] connected to the breath input interface 4 (as shown in Fig. 1) for receiving at least some of the exhaled breath [0040], the container having a cavity 22 [0040] with a volume that is controllable (via piston 24/25: see Fig. 1; [0042], [0055]); and
a breath intake conduit of a first conduit system extending from the breath input interface 4 and towards the container 20a (as shown in Fig. 1), an exhaust conduit “Le” [0043] of the first conduit system branching from the breath collecting portion 4 at a first end thereof (as shown in Fig. 1) and has an outlet at a second end thereof (either 3 or 3’: see Fig. 1; [0036]-[0037]);
a flow meter 6 [0034] positioned to measure a flow rate along the exhaust conduit “Le” (as shown in Fig. 1); and
at least one controller 200 [0055] configured to control the volume of the cavity (by retracting the piston: [0055]) to increase at a volume increase rate (volumetric rate: [0055]) that is at most equal to a flow rate of the exhaled breath received by the breath input interface (i.e. less than the total exhalation flow rate: [0055]) and proportional to the flow rate along the exhaust conduit (i.e. 80% to 20%: [0039]; controlled via the piston: [0055]).

Regarding claim 5, Purves discloses (Figs. 1-5) the volume of the container 20a is directly mechanically controllable by the at least one controller 200 (via piston 24/25: see Fig. 1; [0042], [0055]).

Regarding claim 6, Purves discloses (Figs. 1-5) the container 20a comprises a piston chamber 22 having an actuatable piston 24/25 positioned therein (as shown in Fig. 1), a position of the piston 24/25 in the piston chamber 22 defining the volume of a cavity (as shown in Figs. 3A-3B; [0055]).

Regarding claim 7, Purves discloses (Figs. 1-5) a valve 2 [0033] positioned to control travel of the exhaled breath to the piston chamber [0033] (as shown in Fig. 1).
Regarding claim 8, Purves discloses (Figs. 1-5) at least one sorbent tube 30 [0045] connected to the container (as shown in Fig. 1), wherein the at least one controller 200 is configured to control the valve 2 to close and control actuation of the piston 24/25 to impel the breath in the cavity through the at least one sorbent tube 30 [0057].

Regarding claim 12, Purves discloses (Figs. 1-5) a valve 2 positioned to control travel of the exhaled breath to the piston chamber 22 (as shown in Fig. 1).

Regarding claim 13, Purves discloses (Figs. 1-5) a metering device 8 [0034] positioned to determine a constituent level in the exhaust conduit [0034], and wherein the at least one controller 200 is configured to determine if the constituent level is within a constituent level target range [0034]/[0055], determine if a change rate in the constituent level is within a constituent level change rate target range (i.e. stabilized at or above a threshold: [0055]), and
control the valve 2 to open at least partially [0035] based on whether the constituent level is within the constituent level target range [0034]-[0035] and the change rate is within the constituent level change rate target range (i.e. stabilized at or above a threshold: [0055]).

Regarding claim 14, Purves discloses (Figs. 1-5) the metering device 8 is a capnometer [0034], the constituent level is a carbon dioxide level [0034], the constituent level target range is a carbon dioxide level target range [0034]/[0055], and the constituent level change rate target range is a carbon dioxide level change rate target range (i.e. CO2 stabilized at or above a threshold: [0055]).
Response to Arguments
Applicant's arguments filed 10-19-2022 have been fully considered but they are not persuasive.  Applicant argues that Purves does not disclose that “there is certainly no mention of controlling the volume of the cavity to increase at a volume increase rate that is proportional to the flow rate along the exhaust conduit” (Remarks, p. 8).  However, Purves discloses that “the rate of the piston 24 actuation can be regulated such that the gas volume measuring device 6 continues to measure a positive flow rate through the exhaust portion 10” – [0055] (i.e. the piston controls the volume of the cavity to increase at a rate that also creates a particular positive flow rate in the exhaust portion 10); and that the amount directed to the collection portion vs the exhaust portion is proportional: “a portion of the sample (e.g. ˜20%) may be directed to the exhaust line for detection and analysis of alveolar vs. non-alveolar breath, while at least another portion of the same sample (e.g. ˜80%) may be direct to the collection line for collection” – [0039].  Therefore, the previous rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852